Fox, J., dissenting.
I dissent. In my judgment the evidence, even if competent (which I do not concede), fails to show damage to an amount equal to one tenth the sum recovered. Whatever damages were attempted to be proved were such as grew out of loss of profits in the business, and the testimony as a whole shows by a great preponderance that this loss resulted from causes other than such as can be traced to the acts of defendants, and was common to all persons engaged in the business at that time.
Besides, I am at a loss to see upon what principle the court can allow a recovery for damages accruing after the commencement of the suit, under a complaint not framed for the purpose; and every dollar of the damage proved, or attempted to be proved, in this case accrued long after the suit was brought, while the complaint was never, either originally or by amendment, framed for the recovery of such damages.